DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claim 1 recites the structure as the free base corresponding to three crystalline forms, respectively Forms 1,2 and 3.  The first 2 are described in the specification as anhydrous while Form 3 is a dihydrate. Thus each form should be clearly identified as to nature of the form corresponding to the X-ray data which appears in claim 1 and the dependent claims.
2. The process in claim 7 should identify the Form being made which appears to be Form 1.
3. Claim 12 recites a “medicament” which otherwise is materially of the same scope as claim 1. Note intended uses in compound/composition claims is given no material weight. In re Tuominen 213 USPQ 89 and MPEP 2111.02. Compare with claim 13.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim embraces more than the anhydrous form   corresponding to the 1st choice in claim 1 and 2 as it is directed to a stoichiometric hydrate. See Pfizer v. Ranbaxy 70 USPQ2d 1583 at 1589, last paragraph.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 15-17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Scope of treating much less preventing any cancer much less remaining uses directed to a variety of unrelated as well as whole classes of disorders as embraced in claims rejected herein based on CXCR7 inhibition is not remotely enabled based on the assay testing described in the specification.  Although CXCR37 (also known as ACKR3) receptors have been studied in various cancer cells, as evident by the art cited by applicants in the 5 page IDS filed 10/29/20 such as Zhu (NPL #14), Zhang (NPL #9) or Zheng (# 11), the  articles emphasize the preliminary stages of research that is ongoing  for just treating thyroid cancers, HCC and osteosarcoma. No studies with small molecule inhibitors are seen much less those similar to compounds claimed herein. In Zhu left column on p.2328, the following is stated: “However, the function of CXCR7 in cancer development remains unclear.”
A recent article by Adlere  which published in 2019 discusses the limited information available for the ACKR3 receptor. See following quote on p.740, left column: “The lack of structural information and the challenging nature of chemokine receptor binding sites reflect the low success rate of drug discovery campaigns on noncrystallized receptors like ACKR3 (Oishi et al., 2015).”
Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes the following factors as set forth below:
 there are literally hundreds of different types of cancers and tumors affecting different parts of the body- eg. CNS cancers such as gliomas, one of the most deadliest types, neurofibroma, vascular brain tumors. Leukemia is any malignant neoplasm of the blood-forming tissues and arises from many different sources and includes B-cell neoplasms, T-cell neoplasms. Lung cancers alone include adenocarcinomas, papillary carcinoma, Spindle cell carcinoma, Carcinosarcoma and Pulmonary blastoma. There are some soft tissue tumors including  localized fibrous tumor (formerly called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma; chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (eg, adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, Hamartoma, cylindroma (cylindroadenoma). 
Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including Prostatic Ductal Adenocarcinoma, adenocarcinoma with Paneth-like cells, Clear cell adenocarcinoma, Foamy gland adenocarcinoma, Adenocarcinoma of Cowper’s glands, and Atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, Prostatic 
   	The same can be said for the remaining uses covered by the instant claims which from a reading of the specification on p.24-25 also includes any and all  autoimmune including inflammatory diseases, prevention of transplant rejections in any transplanted organ, all types of fibrosis;
2) Level of skill in this art-  as far as the examiner is aware, there are no known CXCR7 antagonists or any other drug regardless of mechanism of action having the range of uses covered herein and thus the level of skill is low ;
(3)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in 
(4) Direction or Guidance:  no dosage information is seen for any one disease much less the scope of diseases covered by the claims’ scope.  Note the following quote Ex parte Powers, 220 USPQ 924 (affirmed, CAFC, unpublished decision, May 27, 1983):  “The determination of the effective dose for the various aza-peptides admittedly would require pharmaceutical studies depending upon the enzyme and the aza-peptide” . Note also the following passage taken from a recent CAFC decision, Impax Laboratories Inc v. Aventis Pharmaceuticals Inc, 88 USPQ2d 1381 at 1384:
“The district court also did not find the dosage information in the disclosure to teach a proper treatment. Instead the trial court noted that “the dosage guidelines are broad and not specific to any of the hundreds of formula I compounds of the claimed invention or to any of the listed diseases.” Id. at 433. Moreover, the ′940 patent ties the dosing information to “the compounds of the invention” and specifically excludes riluzole from the invention. Id. at 432-33. Finally, the trial court also noted the absence of working examples.
(5) State of the Prior Art: The claimed compounds are crystalline forms of a known commonly assigned compound (eg.4.032) in WO 2018/019929 cited by applicants
(6)  Working Examples: There is only in vitro assay testing  demonstrating antagonistic activity on the CXCR7 receptor. There is otherewise no test(s) directed to the many uses pointed out above which are art-recognized for predicting in vivo efficacy .

	Commonly assigned WO’929 discussed above is devoid of a teaching for instant compound in crystalline form.
	Applicants’ IDS statements have been mainly considered. Entries crossed out  for the 8- and 9-page IDS are not seen in the electronic file although duplicate articles are seen. Thus  said references are needed with an IDS for consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624